DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the flow rate” in line 1. However, it is suggested to amend to -flow rate-.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “collective opening” in line 27. However, it is suggested to amend to -the collective opening-.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “each adjustable flow nozzle” in line 2. However, it is suggested to amend to -each of the plurality of the adjustable flow nozzles-.  Appropriate correction is required.
Claim 4is objected to because of the following informalities:  Claim 2 recites “each adjustable flow nozzle” in line 3. However, it is suggested to amend to -each of the plurality of the adjustable flow nozzles-.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opposite side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cross-sectional area" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art Takata (US 4,717,077) and Courson (US 4,050,633) disclose the features of: an method for adjusting flow rate for an adjustable flow nozzle system comprising a manifold body, a plurality adjustable flow nozzles, a nozzle component, a retainer orifice insert, and a manifold orifice insert.		
However, the combination of these references fails to teach elements: “inserting an adjustment key having an elongated key body defining a proximal portion and a distal portion through one of the plurality of apertures, the adjustment key further comprising at least one key element extending from the proximal portion of the elongated key body, engaging the at least one key element of the adjustment key with a respective key receptacle formed along the manifold orifice insert; and  rotating the adjustment key such that the manifold orifice insert is rotated relative to the retainer orifice insert for adjusting the cross-sectional area and flow rate through the collective opening”.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752